Citation Nr: 0031998	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability as secondary to service-connected disability of 
scar, left lower leg with atrophy of the left leg and thigh, 
and residuals of a fracture of the distal portion of the left 
tibia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability as secondary to service-connected disability of 
scar, left lower leg with atrophy of the left leg and thigh, 
and residuals of a fracture of the distal portion of the left 
tibia.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability as secondary to service-connected disability of 
scar, left lower leg with atrophy of the left leg and thigh, 
and residuals of a fracture of the distal portion of the left 
tibia.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958, with subsequent periods of service in the Air 
National Guard in the 1960s and 1970s.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine, that denied the veteran's 
claim of entitlement to service connection for a left knee 
disability as secondary to service-connected disability of 
scar, left lower leg with atrophy of the left leg and thigh, 
and residuals of a fracture of the distal portion of the left 
tibia (left lower extremity disability) and found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a right knee disability as 
secondary to service-connected left lower extremity 
disability.  Further, it appears that the RO reopened a claim 
of entitlement to secondary service connection for a low back 
disability but denied the claim as not well grounded.  A 
notice of disagreement was received in May 1999.  A statement 
of the case was issued in May 1999.  A substantive appeal was 
received from the veteran in June 1999.  

As noted above, it appears that the RO reopened the claim of 
entitlement to service connection for a low back disability 
but denied the claim as not well grounded.  Nevertheless, the 
Board is required to consider whether the veteran has 
submitted new and material evidence warranting the reopening 
of this claim before considering it on the merits.  38 
U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995).  Thus, the issues in appellate status are as listed 
on the title page of this decision.  


FINDINGS OF FACT

1.  In October 1996, the RO denied claims of entitlement to 
service connection for right knee and low back disabilities 
as secondary to the veteran's service-connected left lower 
extremity disability.  

2.  Evidence received since the October 1996 decision, when 
considered alone or in conjunction with the evidence 
previously of record, does not establish that the right knee 
disability is in any way related to the veteran's service-
connected disability; this evidence is cumulative and 
redundant and, as such, is not so significant that it must be 
considered (with the other evidence of record) to fairly 
decide the merits of this claim.  

3.  Evidence received since the October 1996 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the claim 
for service connection for a low back disability as secondary 
to the service-connected left lower extremity disability.  

4.  The medical evidence does not demonstrate that the 
veteran's back disability is in any way related to his 
service-connected left lower extremity disability.  


CONCLUSIONS OF LAW

1.  An October 1996 rating decision denying service 
connection for right knee and low back disabilities as 
secondary to the veteran's service-connected left lower 
extremity disability is a final.  38 U.S.C.A. § 7105(c) (West 
1991).  

2.  Evidence submitted in support of the veteran's 
application to reopen his claim of entitlement to service 
connection for a right knee disability as secondary to his 
service-connected left lower extremity disability is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).  

3.  Evidence submitted in support of the veteran's 
application to reopen his claim of entitlement to service 
connection for a low back disability as secondary to his 
service-connected left lower extremity disability is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  

4.  The veteran's low back disability is not proximately due 
to or the result of his service-connected left lower 
extremity disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.310(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction and medical history of the veteran's left ankle

Initially, the Board notes that applicable law provides that 
service connection will be granted if it is shown that a 
particular disease or injury was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

During the pendency of this appeal, Congress amended chapter 
51 of title 38 of the United States Code to reflect that VA 
has a duty assist a claimant in developing all facts 
pertinent to a claim for benefits, to include the 
accomplishment of a medical examination when such examination 
is necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which became effective on November 9, 2000.  

The service medical records indicate that in May 1957, the 
veteran was involved in a motorcycle accident that caused a 
dislocation of the left shoulder; a laceration of the left 
lower leg with no artery or nerve involvement; a laceration 
of the left ankle medially, with no artery or nerve 
involvement; and a chip fracture of the left tibia, anterior 
lip, distal portion, with no artery or nerve involvement.  
Medical records dated the day of the accident indicate that 
besides the dislocated left shoulder, the veteran had 
contusions and avulsion lacerations of the left lower leg.  
The leg wounds were cleaned, debrided, and irrigated, and 
drains were put in.  There are no other medical records that 
show that the veteran received any other injuries as a result 
of the accident.  

Service medical records dated in July 1957 indicate that the 
veteran was walking better and that his foot was 
asymptomatic, as was his leg.  On examination, the left lower 
leg was found to be practically healed with only two areas of 
crusting over small defects.  The foot and ankle were more 
movable, and the joint was less stiff.  There was less 
swelling as well.  

Service outpatient treatment records dated in August 1957 
indicate that the veteran's foot and shoulder were 
essentially asymptomatic, with still some slight swelling 
around the left ankle but with motion much improved.  No 
tenderness was found, and the lacerations of the lower leg 
were healing satisfactorily.  

Service outpatient treatment records dated September 1957 
indicate that the veteran's left foot continued to be 
asymptomatic, with the wounds of the left lower leg and ankle 
well healed.  No significant swelling of the left ankle, 
crepitation, or limitation of motion was found.  

A separation examination report dated in September 1958 
indicates the presence of a 31/2-inch scar on the calf of the 
left leg and two 1-inch scars on the left foot.  All of the 
scars were well healed and nonsymptomatic (WHNS).  The 
examination did not indicate that the veteran had any other 
trouble with his left ankle.  There are no other service 
medical records that indicate that the veteran received any 
other treatment for an ankle condition or received any other 
injury to his ankle while in service.  The service medical 
records are completely negative for complaints or findings of 
left knee, right knee or low back disability.  

The report of a VA orthopedic examination dated in July 1959 
indicates that the veteran had slight atrophy of both the 
left thigh and calf, and an old healed laceration on the left 
leg, but the examiner was unable to see evidence of any other 
objective pathology in this region other than a pronated 
foot, which he felt could possibly be causing some mild 
symptoms in his left foot in association with a possible foot 
strain accompanying his pronation.  The examiner indicated 
that the evidence he reviewed made it questionable whether 
the veteran sustained a chip fracture in the 1957 incident.  
The examiner stated that if he did, the chip fracture must 
have been very small and might have been reabsorbed, as the 
chip fracture could not be visualized on X-ray at this point.  

Post service medical records are significant for an injury 
sustained to the veteran's left ankle in November 1982.  The 
veteran stumbled as he left his camp, twisting his left 
ankle.  At that time, he had a sudden deformity and an 
inability to bear weight.  An examination showed marked 
prominence of the distal tibia, subcutaneously, with 
blanching of the overlying skin.  The foot and ankle appeared 
to be subluxated anteriorly and laterally and fixed in this 
position.  On X-ray examination, the left ankle showed a 
severe fracture dislocation.  A large portion of the 
posterior lip of the distal tibia remained in good position, 
but the rest of the tibia was dislocated forward.  The 
relationship of the talus with the calcaneus seemed to have 
been disturbed.  Repeat views after manipulation showed fair 
reduction, but there was still subluxation of the majority of 
the tibia anteriorly on the talus.  The ankle mortise was 
widened considerably in its medial aspect.  Repeat X-rays 
showed some subluxation of the talus laterally with marked 
widening of the medial aspect of the ankle joint.  

The day after admission, the veteran underwent closed 
reduction of the fracture dislocation of the left ankle.  An 
arthrotomy was performed with repair of the deltoid ligament.  
A short leg cast was applied two days after surgery, but X-
rays revealed lateral displacement, so the veteran underwent 
surgery again the next day.  He underwent closed reduction, 
and a short leg cast was applied.  Final X-rays taken just 
before discharge indicated that the ankle joint was well 
reconstituted.  He was discharged four days after surgery 
with minimal pain and normal neurovascular function.  

A private outpatient treatment report dated in January 1983 
shows that the foot and ankle were painless, with almost full 
dorsiflexion and plantar flexion, but that the foot had a 
tendency to pronate.  X-rays showed that the repaired deltoid 
ligament was probably stretched out, as there was a fairly 
wide gap in the medial ankle mortise.  

An outpatient treatment report dated March 1983 shows that 
the veteran continued to complain of pain in the left ankle 
with no improvement of symptoms.  The veteran reported that 
he felt a burning sensation in the arch and lateral region of 
his foot and aching in the Achilles tendon area.  Examination 
showed considerable valgus or pronation, a moderate amount of 
swelling, and some tenderness on the medial side.  The report 
indicated that previous X-rays had shown considerable 
diastasis medially.  

A cast was placed on the veteran's ankle in about May 1983 
and was removed in June 1983.  At that time, the ankle seemed 
clinically normal, with dorsiflexion to 5 degrees and plantar 
flexion to 15 degrees.  X-rays showed continued widening of 
the medial side of the mortise.  The examiner's assessment 
was of chronic medial ligamentous laxity.  It was felt that 
the veteran probably would eventually develop osteoarthritis 
in the ankle and might ultimately require ankle fusion.  

The report of outpatient treatment dated in July 1983 
indicates that the veteran continued to have pain in his left 
ankle.  An examination showed that the veteran's ankle had 
moved back into the pronated position.  X-rays showed 
considerable loss of cartilage space, particularly in the 
lateral area, and on lateral view there seemed to be some 
flattening of the talus and cartilage space in the ankle 
mortise region that was obliterated in the dome region.  The 
examiner's assessment was that the veteran had probably 
sustained a severe chondrolysis from a crush to the ankle at 
injury and that this was the reason for persistent lateral 
sliding of the ankle, despite repair of the ligament.  The 
examiner said that probably at the time of the injury, rather 
than fracture, all the injury was forced across the cartilage 
surfaces.  The examiner suggested that the veteran consider 
ankle fusion.  

The report of an examination dated in September 1983 
indicates that the ankle was markedly less painful.  

The veteran was admitted to the hospital again in February 
1984 with a diagnosis of post-traumatic degenerative 
arthritis of the left ankle.  The report indicates that this 
arthritis was due to the ankle fracture dislocation in 
November 1982.  The veteran continued to have pain and 
instability after the fracture, so a left ankle fusion was 
performed at that time.  In March 1984, the external hardware 
was removed, and a short leg cast was applied to the ankle.  
An X-ray in May 1984 showed that although not an enormous 
amount of bone was forming, the area fused was characterized 
by trabecular bone particular in the superior ankle mortise.  

When seen in October 1984, the veteran reported that his 
ankle was feeling a lot better, with some aching over the 
lateral side of the ankle.  X-rays showed the fusion was 
becoming increasingly solid.  

When seen in December 1985, the veteran's left ankle region 
continued to be quite painful, with a lot of pain when he got 
up from a sitting position and took his first few steps.  
There was no pain on rest.  Even after prolonged walking, 
pain persisted.  This caused him to limp.  Lately, there had 
been a lot of concomitant right-sided low back pain, which 
had been present since the beginning of the ankle problem 
several years previously but seemed to be worsening.  X-rays 
of the left ankle suggested that the fusion was becoming 
unglued and that the radiolucency across the fused area 
seemed a little greater than a year ago.  

A report dated later in December indicates that tomograms 
showed nonunion of the left ankle.  The examiner discussed 
with the veteran the possibility of refusing with iliac bone 
graft.  The examiner also encouraged the veteran to stop 
smoking, as he felt that the vascular supply to his distal 
extremities was impaired with smoking.  

An outpatient treatment report dated in April 1987 indicates 
that the veteran continued to complain of a lot of left foot 
pain, primarily in the hind foot with weight bearing.  An 
examination revealed persistence of pronation and no apparent 
motion at the fused ankle, but when the os calcis was 
twisted, his symptoms were reproduced, and he became tender 
in the subtalar region and in the talar-navicular and 
calcaneal-cuboid regions.  X-rays showed that the ankle 
fusion was probably solid.  There were some degenerative 
changes in the subtalar joint, as well as in the talar-
navicular and calcaneal-cuboid joints.   

The report of a VA examination dated in April 1996 indicates 
that the veteran's ankle was fused in 5 degrees of flexion.  
The veteran was noted to walk with a chronic limp.  The left 
ankle was found to be slightly swollen, and had well healed 
surgical scars.  The range of motion was only about 5 
degrees.  The veteran walked with a large degree of limping 
favoring the left ankle.  The examiner's impression was 
residuals of a left ankle fracture dislocation.  

The report of a VA examination dated in June 1998 indicates 
that the left ankle was fused in approximately 5 degrees of 
plantar flexion.  The veteran walked with a limp.  The 
contour of the left ankle was enlarged and had well-healed 
surgical scars.  The subtalar joint revealed approximately 5 
to 10 degrees of motion.  The report indicates that X-rays of 
the left ankle revealed severe post-traumatic arthritis with 
near obliteration of the ankle joint and a screw penetrating 
the distal fibula into the tibia.  The examiner's impression 
was status post chip fracture of left ankle in 1957 with 
multiple lacerations, with atrophy of the left calf and thigh 
following this diagnosis.  The examiner felt that the cause 
of these diagnoses was the accident in 1957.  The examiner 
also diagnosed the veteran with status post fusion of the 
left ankle for post-traumatic arthritis, which the examiner 
felt was most likely caused by the veteran's ankle injury in 
1982.  

New and Material Evidence claims

In an October 1996 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
right knee and low back disabilities as secondary to service-
connected left lower extremity disability.  Although the 
veteran claims to have filed an appeal with respect to these 
claims, the record contains no indication that an appeal was 
ever received by the RO.  The record does contain the letter 
dated October 7, 1996, that the RO sent to the veteran 
informing him of its decision and enclosing a copy of the 
rating decision and an explanation of his appellate rights 
(VA Form 4107).  Had an appeal been initiated, it would have 
been incumbent on the RO to issue a statement of the case.  
The presumption of regularity that attends the administrative 
functions of the Government is therefore applicable.  It is 
presumed that had a notice of disagreement initiating an 
appeal been received, the RO would have provided the veteran 
with a statement of the case.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. 
Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (the appellant's statement 
that she did not receive the November 1990 Statement of the 
Case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent).  See also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefragable to overcome that 
presumption").  As a timely appeal of the adverse action was 
not initiated in this case, the Board concludes that the 
October 1996 rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(2000).  However, the law provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

"New and material" evidence is evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has stated that in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of these claims on any basis or, in this 
case, since the rating decision dated in October 1996.  See 
Smith v. West, 12 Vet. App. 312, 314 (1999).  

A.  Right knee disability

Medical records received prior to the October 1996 decision 
show that the veteran underwent arthroscopic resection of a 
"bucket handle" tear of the right medial meniscus.  
However, the RO denied the veteran's claim because there was 
no evidence in his service medical records of his ever being 
treated for a right knee disability, and there was no 
evidence presented linking his right knee disability to any 
incident in service, including his motorcycle accident, or to 
his service connected disability.  

The new evidence submitted consists of VA outpatient 
treatment records.  The report of an orthopedic consultation 
dated in October 1997 indicates that the veteran reported 
complaints of pain in both knees, which increased with 
sitting and was relieved some with walking.  The assessment 
was that the veteran's knees were weak and that he might be 
getting into some early degenerative changes in the knees but 
that his quadriceps were "down" on both sides.  The 
examiner indicated that the veteran's knee problems probably 
resulted from his low back problems.  The veteran was given 
some knee strengthening exercises.  

The report of a rheumatology consultation dated in December 
1997 found that the veteran had right knee flexion to about 
110 degrees.  Palpation revealed crepitus on the right.  

The report of a podiatry consultation dated March 1998 
indicates that the veteran still had complaints of numbness 
of his right leg, which he believed was due at least in part 
to his back problems.  The examiner found pain on palpation 
of the Achilles tendon insertion bilaterally and pain on 
palpation of the anterior tibiotalar right ligament.  The 
examiner assessed right ankle instability, possible right-
sided arthritic changes, and Achilles tendonitis bilaterally.  
The veteran was given a brace for his right ankle and 
stretching exercises.  

An electromyography (EMG) report dated in April 1998 
indicates that the veteran reported a history of right leg 
pain and dysesthesia in the medial aspect of the right thigh.  
The veteran had negative straight leg raising and decreased 
pinprick sensation over the medial aspect of the right thigh.  
His knee jerks were difficult to elicit on both sides.  He 
did have a right ankle jerk.  Sensory motor nerve conductions 
of the right lower extremity and both H reflexes were normal.  
The examiner's impression was that the EMG and nerve 
conductions of the right lower extremity and lumbosacral 
paraspinals were normal and showed no evidence of a 
lumbosacral root lesion.  

The report of a VA examination dated in February 1999 
indicates that the veteran reported that he suffered an acute 
vascular obstruction in his right leg in November 1996 that 
resulted in an angioplasty.  The veteran reported that he 
felt that the obstruction might be due to service.  The 
veteran reported pain and numbness in both legs, especially 
the right leg.  He claimed diminished sensation in the right 
groin, the right testicular area, and the right posterior 
calf.  He described his right leg as being tired all the time 
and as having no strength.  He reported that his feet got 
cold and tingly.  He indicated that he was able to walk for 
long distances if he walked slowly.  He occasionally had pain 
in the low back and both legs.  He also had a feeling of ice 
water running down his right anterior leg.  With respect to 
stiffness, he claimed that he had trouble straightening 
himself.  Although diagnostic impressions were recorded, a 
right knee disability was not noted.  

When seen in a VA orthopedic consultation in May 1999, the 
diagnoses included bilateral weak knees.  Although the 
examiner partly attributed this condition to the veteran's 
low back disorder, he did not offer an etiologic opinion 
attributing any current right knee disorder to service or to 
service-connected disability.  

The Board finds that new and material evidence has not been 
presented to reopen the claim of entitlement to service 
connection for a right knee disability as secondary to 
service-connected left lower extremity disability.  This 
evidence is "new" in the sense that it was not previously 
considered; however, when presented by itself, or together 
with evidence previously submitted, it is not so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  38 C.F.R. § 3.156 (a).  The evidence 
submitted since the October 1996 rating decision is merely 
cumulative concerning whether the veteran currently suffers 
from a right knee disability.  The veteran's claim for right 
knee disability was originally denied not because there was 
no evidence that the veteran had a right knee disability but 
because there was no evidence linking any right knee 
condition to the veteran's service, or to his service-
connected left lower extremity disability.  

None of the new evidence indicates that any current right 
knee disability is related to the veteran's service-connected 
left lower extremity disability.  In fact, the October 1997 
orthopedic consultation suggests that the veteran's bilateral 
knee problems probably resulted from his low back problems.  
As noted below, however, the veteran's low back problems are 
not shown to be related to his service-connected left lower 
extremity disability.  

B.  Low back disability

The veteran first presented a claim for service connection 
for a low back disability as secondary to his service-
connected left lower extremity in April 1995, when he claimed 
that he had continuous pain in his lower back that was caused 
by over-compensating for his left leg.  

In the rating decision of October 1996, this claim was denied 
because there was no evidence of any relationship between the 
veteran's back disability and his service-connected left 
lower extremity disability.  This decision was final in the 
absence of a timely appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

In November 1998, the veteran again filed for service 
connection for a back disability secondary to his service-
connected left lower extremity disability.  As noted above, 
it appears that the RO reopened the claim for secondary 
service connection for a low back disability but denied the 
claim as not well grounded.  Nevertheless, the Board is 
required to consider whether the veteran has submitted new 
and material evidence warranting the reopening of this claim 
before considering it on the merits.  38 U.S.C.A. §§ 7104(b), 
5108; Barnett.  

In this case, the newly submitted evidence consists of 
records of VA outpatient treatment records, and two letters 
from a private physician dated in December 1998 and November 
1999, which are discussed in more detail below.

The Board finds that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a low back disability as secondary to the 
service-connected left lower extremity disability.  In 
particular, the statements from H. Gary Parker, M.D., 
discussed below, are considered significant and credible.  
Justus.  

Initially, it is noted that the veteran's service medical 
records are negative for any mention of a back injury.  
Although there are records of the veteran's motorcycle 
accident in May 1957, there is no indication that he 
sustained a back injury as a result of that accident.  The 
reports of VA examinations dated in May and July 1959 do not 
contain any indication that the veteran had a back condition 
at that time.  

A report of outpatient treatment dated in November 1972 
indicates that the veteran complained of right hip pain after 
falling down on his hip.  X-rays at the time were negative, 
and the examiner's impression was of a bruised area.  

A consultation report by a private neurologist dated in 
December 1978 indicates that the veteran presented with low 
back and neck pain of eight months' duration.  The veteran, a 
railroad engineer, indicated that he had fallen while walking 
on some ice located by the side of the tracks, at which time 
he noticed soreness in the low back and the neck.  Several 
days later, the low back pain became disabling.  He indicated 
that lately he had some tingling in the hands and feet 
associated with his low back pain.  On examination, the low 
back showed some mild to moderate tenderness, and there was 
some paravertebral muscle spasm greater on the right than the 
left.  The examiner's impression was pain referable to 
mechanical problems with his back and cervical spine.  The 
examiner also suggested that the veteran might have a poly-
entrapment neuropathy.  

The report of a consultation dated in August 1982 indicates 
that the veteran was struck on the back and right posterior 
neck by a swinging metal door on an engine, knocking him 
down.  The veteran complained of pain in the upper back and 
right neck.  He reported that he had fallen two years ago 
with a possible cervical fracture.  The examiner pertinently 
found that the veteran had a tender right posterolateral 
chest.  

An outpatient treatment report dated in July 1983 indicates 
that the veteran reported a long history of low back pain 
radiating into both legs.  His symptoms would come on when he 
stood or sat for long periods of time, or with prolonged 
walking.  An examination and X-rays were essentially normal.  
The assessment was that nerve root entrapment should be ruled 
out.  

An outpatient treatment record dated in August 1985 indicates 
that the veteran complained of right-sided lower back pain of 
about one year's duration.  He stated that the pain felt as 
though it were deep behind his sacroiliac joint.  The pain 
was not reproducible on palpation.  The veteran indicated 
that when he bends over, he has a great deal of difficulty 
getting up.  He said that he had been told by another 
physician that the pain might be from his walking differently 
secondary to his gate change after he crushed his left foot.  

When seen in September 1985, the veteran continued to 
complain of right lower back pain.  The examiner was unable 
to palpate any tenderness but noted that the veteran's gate 
was markedly shifted secondary to his ankle fusion and that 
this was probably the cause of his back pain.  

An outpatient treatment report dated in December 1985 
indicates that the veteran reported right-sided low back pain 
that had been present since the beginning of his ankle 
problem several years ago that now seemed to be worsening.  
The veteran's ankle caused him to limp.  Lately, there had 
been a lot of concomitant right-sided low back pain.  X-rays 
of the lumbosacral spine were essentially normal, with the 
exception of slight L5-S1 intervertebral disc space 
narrowing.  The examiner indicated that he thought that the 
veteran's back symptoms were primarily mechanical, probably 
somewhat secondary to antalgic gait.  The examiner 
recommended a low back stretch-abdominal strengthening 
program.  

The veteran continued to be seen for his low back pain on an 
outpatient basis throughout 1986 and 1987.  

A letter from a private neurologist dated in June 1987 
indicates that, among other things, the doctor believed that 
the veteran suffered from polyarthralgias associated with a 
change in the weather.  

The veteran was seen by VA in December 1994 for low back pain 
radiating into his left leg.  He reported that his calf and 
thigh would begin cramping and burning after he walked 150 
feet or so.  X-rays of the lumbosacral spine taken in 
December 1994 revealed good mineralization.  The 
intervertebral disc spaces appeared within the limits of 
normal.  The facet joint spaces and sacroiliac joint spaces 
appeared intact.  There was a partial transitional right L5 
transverse process, which represented an anatomical variant.  
Minimal degenerative changes were seen.  The radiologist's 
impression was of partial transitional L5 lumbar vertebra, 
and mild degenerative changes.  

The veteran was seen again in February 1995 with continued 
right sciatica.  The examiner's impression at that time was 
of right-sided nerve root irritation at the L4-5 and L5-S1 
levels.  

A CT scan of the veteran's lumbar spine in September 1995 
showed the presence of a moderate-sized, broad-based disc 
bulge with no extrusion at L3-4.  No spinal canal or bony 
neural foraminal stenosis was seen.  Degenerative disease of 
the vertebral bodies and the articular facets was seen 
bilaterally.  At L4-5, a moderate-sized, broad-based disc 
bulge, with no extrusion, was seen.  No bony neural foraminal 
or spinal canal stenosis was seen.  Mild degenerative disease 
of the vertebral bodies and the articular facets was seen 
bilaterally.  At L5-S1, no broad-based disc bulge, disc 
extrusion, spinal canal, or bony neural foraminal stenosis 
was seen.  Mild degenerative disease of the vertebral bodies 
and the articular facets was seen bilaterally.  The 
radiologist's impression was of broad-based disc bulge at the 
L3-4 and L4-5 levels, with multi-level degenerative disease.  

The report of a VA examination dated in April 1996 indicates 
that the veteran's back problem was quite symptomatic with 
exacerbations of back pain lasting 12-14 weeks at a time.  
During these exacerbations, he would spend most of his time 
in bed.  The examiner's impression following an examination 
was multilevel degenerative disease of the lumbosacral spine.  
The examiner stated that he did not believe that the 
veteran's ankle condition caused his back problems.  The 
examiner indicated that it was likely, however, that due to 
the veteran's chronic limp, his ankle condition aggravated 
his low back condition.  

A VA consultation report dated in October 1997 indicates that 
the veteran was sent to this consultation for, among other 
things, low back discogenic syndrome.  The veteran indicated 
that his low back pain was fairly constant and worse with 
damp weather.  The veteran's pain went from the lower back 
into both buttocks and posterior thighs into the knees but 
did not usually go below the knees.  Usually, it was relieved 
some with walking.  There were times he could hardly bend, 
and he always had some pain in the lower part of his spine.  
The pertinent assessment was discogenic low back pain.  

The veteran was seen again by VA in November 1997 with 
continued complaints of back pain and was referred to a 
rheumatologist.  The report of the VA rheumatology 
consultation dated in December 1997 indicates that the 
veteran continued to report chronic pain in his back, which 
could flare up on movement and would radiate down both legs 
and into the feet.  The examiner's diagnostic impressions 
were degenerative joint disease, and degenerative disc 
disease with L3-4 spinal stenosis and multiple broad-based 
disk bulgings.  

A May 1998 report of magnetic resonance imaging (MRI) shows 
that at L1-2, there was disc bulging and mild facet 
degenerative change; however, the spinal canal, lateral 
recesses, and neural foramina were normal.  At L2-3, there 
was a broad-based disc herniation in addition to moderate 
facet degenerative change.  Short pedicles were also present.  
The changes caused a moderate narrowing of the spinal canal, 
moderate-to-severe narrowing of the left lateral recess, and 
severe narrowing of the right lateral recess.  There was mild 
inferior narrowing of the left neural foramen, but the nerve 
appeared unaffected.  Moderate right neural foramen narrowing 
was present.  

At L3-4, there was a broad-based disc herniation and mild 
facet degenerative change.  The spinal cord was mildly 
narrowed, as were the lateral recesses.  The right neural 
foramen was mildly to moderately narrowed, and the left was 
mildly narrowed.  

At L4-5, there was a small disc herniation and disc tear.  
Facet and ligamentous hypertrophy was present.  These changes 
caused mild narrowing of the spinal canal, moderate-to-severe 
narrowing of the left lateral recess, and moderate narrowing 
of the right recess.  The left neural foramen was normal, and 
the right was mildly narrowed.  

At L5-S1, there was disc bulging and mild left facet 
degenerative change.  The spinal canal, lateral recesses, and 
neural foramina were normal.  

A letter from Dr. Parker dated in December 1998 relates a 
partial medical history of the veteran.  Dr. Parker indicated 
that, in his opinion, the original incident of 1957 caused 
considerable cartilage damage to the veteran's left ankle and 
that over the ensuing years, his abnormal gait pattern put 
abnormal mechanical stress on his lower back resulting in 
recurring back trouble.  Dr. Parker indicated that these 
areas could be directly traced to the 1957 incident and have 
been a direct cause of his long-standing lower back and left 
leg problems.  

The report of a VA orthopedic examination dated in February 
1999 relates the prior medical history of the veteran and 
indicates that he claimed to have chronic low back pain for 
many years, with radiation of pain and numbness in both legs, 
but especially the right.  In regard to stiffness, he claimed 
to have trouble straightening himself.  He reported that 
lifting and bending aggravated his lower back.  The veteran's 
iliac crests were level.  The right sciatic notch was tender.  
Lateral bending could not be demonstrated because of the 
patient's refusal.  Rotation was 10 degrees bilaterally with 
pain.  Toe and heel standing could be performed.

A computerized tomography scan of the lumbar spine revealed a 
mild stenosis of the central canal at L2-3.  There was no 
nerve root compression at any of the foramina in all of the 
lumbar spine.  X-rays of the left ankle revealed severe post 
traumatic arthritis with near obliteration of the ankle joint 
and a screw penetrating the distal fibula.  X-rays of the low 
back revealed diffuse hypertrophic arthritis.  The impression 
was status post chip fracture of the left ankle in 1957 with 
multiple lacerations and complete healing by history; atrophy 
of the left calf, thigh and foot of unknown etiology; and 
status post spontaneous fusion of the left ankle secondary to 
fracture dislocation in 1982.  

The examiner was of the opinion that the injury suffered in 
service, as reflected by the first finding, with subsequent 
demonstration of a normal range of motion in the left ankle 
and no visible residual indication of fracture, was not 
sufficient to have caused the pathology now demonstrated on 
computerized tomography scan in the lumbar spine.  The 
atrophy of the left leg was probably due to disuse or a 
congenital abnormality.  The examiner found that the 
complaints referable to the mild stenosis at L2-3 were too 
vague and did not fit the pattern of L2-3 stenosis and that 
there was no nerve root compression at any level.  The 
examiner indicated that the post service accidents were more 
likely to have affected the veteran's low back than the chip 
fracture of the left ankle in service.  

A VA orthopedic consultation dated in May 1999 culminated in 
a pertinent diagnosis of spondylosis and degenerative disc 
disease of the lumbar spine.  It was reported that the 
veteran had had three different arthrodeses of the left 
ankle, none of which had fused.  An etiological opinion 
regarding the low back disorder was not expressed.  

Another letter dated in November 1999 was received from Dr. 
Parker.  In this letter, the doctor indicates that with 
respect to what evidence he reviewed in offering his opinion 
that the veteran's back condition was related to a 1957 
military accident, he had only the veteran's word to rely on.  
The doctor indicated that he did review some of the veteran's 
military records but that none of those records referred to 
the 1957 accident.  

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the veteran's low back disability 
as secondary to his service-connected left lower extremity 
disability.  Although there is ample evidence that the 
veteran has significant current back disability, the weight 
of the evidence points especially to the veteran's 
intervening ankle fracture in 1982, and its residuals, as the 
cause of the current back disability.  When seen at the 
outpatient clinic in September 1985, the examiner indicated 
that the veteran's gate was markedly shifted secondary to his 
ankle fusion, and that this was probably the cause of his 
back pain.  An outpatient treatment record dated in December 
1985 reflects that the examiner thought that the veteran's 
back symptoms were primarily mechanical, probably somewhat 
secondary to antalgic gait.  A letter from one of the 
veteran's doctors dated in June 1987 indicates that the 
doctor believed that the veteran had polyarthralgias 
associated with a change in the weather.  The VA examiner in 
April 1996 indicated that he did not believe that the 
veteran's ankle condition caused his back problems but that 
it was likely that, due to the veteran's chronic limp, his 
ankle condition aggravated his low back condition.  This 
examiner's diagnostic impressions included residuals of left 
ankle fracture dislocation - clearly a reference to the 1982 
left ankle fracture.  His finding that the left ankle 
condition likely aggravated the low back disorder is thus the 
attribution of low back disorder to a cause unrelated to 
service.  The VA examiner in February 1999 was of the opinion 
that the post service accidents were more likely to have 
affected the veteran's low back than the chip fracture of the 
left ankle in service.  

Of note is the December 1998 letter from a Dr. Parker that 
indicates that the 1957 motorcycle accident is a direct cause 
of his long-standing lower back problems.  However, a 
November 1999 letter from that doctor indicates that, in 
forming that opinion, he had only the word of the veteran, 
and some military records to review that made no mention of 
the veteran's 1957 accident.  As such, it is clear that he 
was forming his opinion based only on what the veteran told 
him, and not on the medical evidence of record, including the 
evidence of the 1982 ankle fracture.  Although Dr. Parker's 
opinion is competent medical evidence relating the veteran's 
current back disability to his service-connected left lower 
extremity disability, the Board observes that the remaining 
medical opinions of record clearly point to intervening 
nonservice connected disability as the cause of the veteran's 
back disability.  In this regard, it is noted that the 
examiner in February 1999 indicated that the post service 
accidents were more likely to have affected the veteran's low 
back than the chip fracture of the left ankle in service, and 
it is apparent that the examiner reviewed the veteran's 
entire medical record.  The Board finds that medical opinions 
based on a review of the chart are entitled to far greater 
weight.  See Wilson v. Derwinski, 2 Vet. App. 16, 20-21 
(1991) (an opinion relating a current disability to service 
has more probative value when it takes into account the 
records of prior medical treatment so that the opinion is a 
fully informed one); Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992) (Board has a plausible basis to reject a physician's 
"conjecture" that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion).  

The Board is not unsympathetic to the veteran's condition, 
and does not doubt that the veteran suffers from a painful 
back disability.  However, as noted above, the majority of 
the remaining evidence clearly indicates that the veteran's 
back disability is not proximately due to or the result of 
the veteran's service-connected left lower extremity 
disability.  See 38 C.F.R. § 3.310(a).  There is no showing 
that the service-connected left lower extremity disability 
aggravated the low back disorder.  See Allen.  It follows 
that service connection on a secondary basis is not warranted 
for the low back disability.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  

As the preponderance of evidence is against the veteran's 
claim, the Board finds that rendering a decision on these 
claims is permissible, without any further assistance to the 
veteran, to include the accomplishment of an additional 
medical examination.  The Board notes that the veteran was 
afforded a comprehensive VA orthopedic examination in 
February 1999, as noted above.  VA's duty to assist the 
veteran has been met.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (to 
be codified at 38 U.S.C. § 5103A).  

Due process considerations

Finally, the Board notes that the RO, in the currently 
appealed April 1999 rating decision, denied the foregoing 
claims on grounds other than those used by the Board, which 
has denied both claims "on the merits."  The Board finds, 
however, that the veteran was not prejudiced in this instance 
because the outcomes would have been the same whether the 
claim was considered on the merits or on the bases used by 
the RO.  To remand this case to the RO for consideration of 
the claims on the merits would merely delay unfavorable 
results without any true hope of outcomes more favorable to 
the veteran.  Such a course would merely exalt form over 
substance.  See VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992); 
cf. Edenfield v. Brown, 8 Vet. App 384 (1995).  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right knee disability as secondary to 
service-connected left lower extremity disability is denied.  

Service connection for a low back disability as secondary to 
service-connected left lower extremity disability is denied.  


REMAND

As to the veteran's claim of entitlement to service 
connection for a left knee disability as secondary to his 
service-connected left lower extremity disability, the 
relevant evidence of record includes the reports of 
outpatient treatment.  

The report of a VA examination dated in January 1985 
indicates that the veteran's left ankle was basically 
asymptomatic but that he complained of a lot of pain in the 
left calf and under the heel.  He had generalized stiffness 
in all joints.  Clinically his fusion was solid.  

The reports of VA outpatient treatment and vascular tests 
dated in February and March 1995 indicate that the veteran 
was reporting pain in his calves, which was more severe on 
the right side.  The left leg showed minimal obstructive 
disease, and the right leg showed proximal obstructive 
occlusive disease at the upper femur.  

A VA consultation report dated in October 1997 indicates that 
the veteran had pain in his knees, but this appeared to be 
pain radiating from the veteran's back.  X-rays taken at that 
time showed the veteran's left knee to be normal.  The 
examiner at that time indicated that the veteran might have 
some early degenerative changes but that his quadriceps were 
"down" on both sides and his knee problems probably 
resulted from his low back syndrome.  

A progress note dated in March 1998 indicates that the 
veteran had several months of significant discomfort in the 
left proximal knee border of the lateral patella.  The knee 
was not found to have any tenderness, heat, or effusion at 
that time.  The examiner recommended that the veteran perform 
some quadriceps/patella exercises.  

As noted above, Dr. Parker in December 1998 related a partial 
medical history of the veteran.  Dr. Parker indicated that 
the original incident of 1957 caused considerable cartilage 
damage to the veteran's left ankle and that over the ensuing 
years, his abnormal gait pattern put mechanical stress on his 
left lower extremity causing left leg problems.  

There are, as well, other outpatient treatment records in the 
veteran's claims file that reflect his complaints of left 
knee and leg pain.  When seen in a VA orthopedic consultation 
in May 1999, the diagnoses included bilateral weak knees.  
Although the examiner partly attributed this condition to the 
veteran's low back disorder, a clear etiological opinion with 
respect to the left knee condition was not entered.  

As noted above, a recent statutory change charges VA with the 
duty to assist a claimant in developing all facts pertinent 
to a claim for benefits, to include providing a medical 
examination or obtaining a medical opinion in a compensation 
claim "when such an examination or opinion is necessary to 
make a decision on the claim."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,____ 
(to be codified at 38 U.S.C. § 5103A(d)).  

The Board notes that the veteran has never been afforded a VA 
examination specifically for his left knee disability, which 
he alleges is due to his service-connected left lower 
extremity disability.  The Board is of the opinion that given 
the recent change in the law, a VA examination should be 
performed in order to determine whether there is an 
etiological relationship between the veteran's claimed left 
knee disability on the one hand and his service-connected 
left lower extremity disability on the other.  

In view of the above, the case is REMANDED to the RO for the 
following action:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  In addition, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
left knee disability at any time since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

3.  Thereafter, the veteran should be 
afforded a VA examination in order to 
determine the nature and extent of any 
current left knee disability.  The 
examiner is requested to review all of 
the pertinent evidence in the claims 
file, including a copy of this REMAND, 
and to provide an opinion as to whether 
it is at least as likely as not (50 
percent probability) that any current 
left knee disability was caused or 
chronically worsened by the veteran's 
service-connected left lower extremity 
disability.  A complete rationale should 
be given for any opinions or conclusions 
expressed.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
claim of entitlement to service 
connection for left knee disability 
secondary to service-connected left lower 
extremity disability.  

5.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be provided with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

- 27 -
